ORDER

PER CURIAM:
Appellant Damien Jacob Martinez appeals from a judgment entered by the Circuit Court of Jackson County modifying the child support amount and parenting plan set forth in the dissolution decree and ordering him to continue paying his children’s tuition for private school. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).